Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


$9,000.00 U.S. Currency, Appellant                     Appeal from the 8th District Court of
                                                       Hopkins County, Texas (Tr. Ct. No.
No. 06-14-00041-CV         v.                          CV39845). Opinion delivered by Chief
                                                       Justice Morriss, Justice Carter and Justice
The State of Texas, Appellee                           Moseley participating.


       As stated in the Court’s opinion of this date, we find error in the judgment of the court
below. West was entitled to relief. We reverse the judgment of forfeiture and dismiss the action
against West for lack of personal jurisdiction.

       We further order that the appellee, The State of Texas, pay all costs of this appeal.

                                                       RENDERED OCTOBER 30, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk